Exhibit 10.4

GUARANTY

1.    Guaranty. For value received, and to induce Advanced BioEnergy LLC, a
Delaware limited liability company (the “Lender”) to extend or continue credit
or other financial accommodations now or in the future to Ethanol Capital
Partners, LP, a Delaware limited partnership, Ethanol Capital Partners, LP –
Series R, a Delaware limited partnership, Ethanol Capital Partners, LP – Series
T, a Delaware limited partnership, Ethanol Capital Partners, LP – Series V, a
Delaware limited partnership, Ethanol Investment Partners, LLC, a Delaware
limited liability company, and Tennessee Ethanol Partners, LP, a Delaware
limited partnership (collectively, the “Borrowers”), Clean Energy Capital, LLC,
a Delaware limited liability company (the “Guarantor”), hereby unconditionally
guarantees payment of and promises to pay or cause to be paid to the Lender the
Obligations (as hereinafter defined), whether or not the Obligations are valid
and enforceable against the Borrowers, whenever the Obligations become due,
whether on demand, at maturity or by reason of acceleration, or at the time any
of the Borrowers shall become the subject of any bankruptcy or insolvency
proceeding. As used herein, the term “Obligations” shall mean all debts,
liabilities and obligations of every kind of the Borrowers to the Lender arising
under or in connection with that certain Promissory Note (“Note”) and that
certain Pledge Agreement (“Pledge”) both dated June 30, 2011, made by the
Borrowers jointly and severally for the benefit of Lender, and all renewals,
modifications, and extensions thereof, and any other documents executed or
delivered in connection therewith, whether such debts, liabilities, and
obligations are direct or indirect, absolute or contingent, liquidated or
unliquidated, whether of the same or a different nature and whether existing now
or in the future, including interest thereon and all costs, expenses and
reasonable attorneys’ fees paid or incurred by the Lender at any time before or
after judgment in attempting to collect any of the foregoing, to realize on any
collateral securing any of the foregoing, and to enforce this Guaranty. The
definition of “Obligations” also includes the amount of any payments made to the
Lender or another on behalf of any Borrowers (including payments resulting from
liquidation of collateral) that are recovered from the Lender by a trustee,
receiver, creditor or other party pursuant to applicable Federal or state law
(the “Surrendered Payments”). In the event that any Surrendered Payments are
made (including pursuant to a negotiated settlement), the Surrendered Payments
shall immediately be reinstated as Obligations, regardless of whether the Lender
has surrendered or canceled this Guaranty prior to returning the Surrendered
Payments.

2.    Consent to Lender Actions; No Discharge. The Guarantor agrees that the
Lender does not have to take any steps whatsoever to realize upon any collateral
securing the Obligations, or to proceed against any or all of the Borrowers or
any other guarantor or surety for the Obligations either before or after
proceeding against the Guarantor, and the Guarantor waives any claim of
marshalling of assets against the Lender or any collateral. The Guarantor also
agrees that the Lender may do or refrain from doing any of the following without
the consent of the Guarantor, and without reducing or discharging the
Guarantor’s liability under this Guaranty (subject to providing reasonable
notice to the Guarantor): (i) renew, amend, modify, extend or release any
existing or future Obligations (including making additional advances, or
changing the amount, time or manner of payment of any Obligations), and make
additional extensions of credit to the Borrowers (which will become additional
Obligations), regardless of when such modifications or additional extensions

 

1



--------------------------------------------------------------------------------

of credit are made, and regardless of whether they are similar to or different
from any other Obligations; (ii) amend, supplement and waive compliance with any
of the provisions of the documents evidencing or related to any of the
Obligations; (iii) settle, modify, release, compromise or subordinate any
Obligation, any collateral securing any Obligation or this Guaranty, or the
liability of any other party responsible for payment of any Obligation; and
(iv) accept partial payments, and apply any payments and all other amounts
received from the Borrowers, from liquidation of any collateral or from any
other guarantor to the Obligations (or any other amounts due to the Lender) in
any manner that the Lender elects. The Guarantor also expressly agrees that the
Guarantor’s liability will not be reduced or discharged by the Lender’s failure
or delay in perfecting (or to continue perfection of) any security interest,
collateral assignment, mortgage or other lien on any collateral securing the
Obligations or this Guaranty, or to protect the value or condition of any such
collateral.

3.    Waivers. The Guarantor expressly waives all rights of setoff and
counterclaims, as well as diligence in collection or prosecution, presentment,
demand of payment or performance, protest, notice of dishonor, nonpayment or
nonperformance of any Obligation. The Guarantor also expressly waives notice of
acceptance of this Guaranty. The Guarantor will not enforce or exercise any
right of contribution, reimbursement, recourse, or subrogation available to the
Guarantor against any other guarantor unless and until all of the Obligations
shall have been fully paid and discharged. The Guarantor waives and will not
enforce or exercise at any time any right of contribution, reimbursement,
recourse or subrogation available to the Guarantor against the Borrowers.

4.    Borrowers’ Financial Condition. The Guarantor warrants and represents to
the Lender that: (i) the Guarantor is sufficiently knowledgeable and experienced
in financial and business matters to evaluate and understand the risks assumed
in connection with the execution of this Guaranty; (ii) the Guarantor has had
the opportunity to examine the records, reports, financial statements, and other
information relating to the financial condition of the Borrowers; (iii) the
Guarantor has relied solely upon investigations of the Borrowers’ financial
condition conducted by the Guarantor or the Guarantor’s authorized
representative in deciding to execute this Guaranty; and (iv) the Guarantor, or
his authorized representative, shall continue to independently review, monitor
and investigate the financial condition of the Borrowers while this Guaranty is
in effect. The Guarantor specifically relieves the Lender of any duty,
obligation or responsibility of any nature whatsoever to advise the Guarantor of
any change in the Borrowers’ financial condition.

5.    Setoff. The Guarantor hereby authorizes the Lender, without further notice
to anyone, to charge any account of the Guarantor for the amount of any and all
Obligations due under this Guaranty.

6.    Duration of Guaranty; Continuing Obligations. This is a continuing
Guaranty and shall not be revoked by dissolution, merger, bankruptcy or
insolvency of the Guarantor. This Guaranty shall remain in full force and effect
with respect to the Guarantor until the Obligations are paid in full.

 

2



--------------------------------------------------------------------------------

7.    Acceleration of Obligations; Successors; Multiple Guarantors. At such time
as the Lender accelerates and declares the unpaid balance of any of the
Obligations due and payable, the Guarantor’s liability hereunder to pay such
Obligations shall become immediately due and payable whether or not such
Obligations are then due and payable by the Borrowers or any other guarantor.
This Guaranty shall inure to the benefit of the Lender, its successors and
assigns and to the holder and owner of any of the Obligations, and shall be
binding on the heirs, executors, administrators, successors and assigns of the
Guarantor.

8.    Severability; Prior Agreements; Amendment. The invalidity of any provision
of this Guaranty shall not affect the validity of any other provision. The Note,
the Pledge and any other documents evidencing the Obligations contain the entire
agreement of the parties regarding this matter. Any prior representations,
promises or agreements (whether oral or written) which are not a part of this
Guaranty or the documents described above are not enforceable. The terms of this
Guaranty may not be altered, amended or waived except by another written
agreement signed by the Guarantor and the Lender.

9.    Anti-Deficiency Waiver. The Guarantor hereby waives any and all defenses
that may be available to the Borrowers based on any anti-deficiency statute, and
the Guarantor shall be liable for any deficiency remaining after foreclosure of
any mortgage, deed of trust, assignment or security interest securing any of the
Obligations whether or not the liability of the Borrowers or any other obligor
for such deficiency is discharged.

10.    Benefits to Guarantor. Guarantor represents and warrants to Lender that
the Guarantor has and will substantially benefit from the financial
accommodations made by the Lender to the Borrowers and from providing this
Guaranty to the Lender in support of the Obligations.

11.    Governing Law; Jurisdiction. This Guaranty shall be governed by the
internal laws of the State of Minnesota except to the extent superseded by
Federal law. THE GUARANTOR HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITUATED IN HENNEPIN COUNTY, MINNESOTA AND WAIVES ANY
OBJECTIONS BASED ON FORUM NON CONVENIENS, WITH REGARD TO ANY ACTIONS, CLAIMS,
DISPUTES OR PROCEEDINGS RELATING TO THIS GUARANTY, THE COLLATERAL, ANY RELATED
DOCUMENT, OR ANY TRANSACTIONS ARISING THEREFROM, OR ENFORCEMENT AND/OR
INTERPRETATION OF ANY OF THE FOREGOING. Nothing herein shall affect the Lender’s
right to serve process in any manner permitted by law, or limit the Lender’s
right to bring proceedings against the Guarantor in the competent courts of any
other jurisdiction or jurisdictions.

12.    Waiver of Jury Trial. THE GUARANTOR AND THE LENDER HEREBY JOINTLY AND
SEVERALLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
RELATING TO THIS GUARANTY, THE NOTE, THE PLEDGE AND ALL OTHER DOCUMENTS RELATING
TO THIS GUARANTY, THE OBLIGATIONS HEREUNDER OR ANY TRANSACTION ARISING HEREFROM
OR CONNECTED HERETO. THE GUARANTOR AND THE LENDER EACH REPRESENTS TO THE OTHER
THAT THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY GIVEN.

 

3



--------------------------------------------------------------------------------

13.    Settlement Agreement. This Guaranty is being executed in connection with
that certain Settlement Agreement dated June 30, 2011, among Guarantor, Lender
and others (the “Settlement Agreement”), and the Guarantor acknowledges and
agrees that no release of claims under the Settlement Agreement shall release,
terminate, abrogate or otherwise impact the ongoing validity or enforceability
of this Guaranty.

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly executed
and delivered as of the date first above written.

 

 

CLEAN ENERGY CAPITAL, LLC By:     /s/ Scott Brittenham Name:     Scott
Brittenham Its:     President

 

 

 

STATE OF                              )

                                                 ) ss.

COUNTY OF                         )

 

Before me, the undersigned authority, on this day personally appeared
                                                          the
                         of Clean Energy Capital, LLC, known to me to be the
person whose name is subscribed to the foregoing instrument, and upon his oath
acknowledged to me that he executed the same for the purposes and consideration
therein expressed and in the capacity therein stated.

 

Given under my hand and seal of office this                  day of         ,
2011.

 

   Notary Public (SEAL)

 

4